UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK ee ee BELOE
WALTER L. JACKSON, a
3 li o| 2079
Plaintiff, ~
-against- 19-CV-8164 (NSR)
BEACON CITY SCHOOL DISTRICT; RON ORDER OF SERVICE

MACKEY, DIRECTOR OF TRANSPORTATION;
ANNA KISKIS, DISPATCHER,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Walter L. Jackson, appearing pro se and proceeding in forma pauperis (IFP),
filed this action under Title VII of the Civil Rights Act of 1964 (“Title VII’), 42 U.S.C. §§ 2000e
to 2000e-17, and 42 U.S.C. § 1981, alleging that his employer discriminated against him based
on his race. The Court construes Plaintiff’s allegations as also asserting related state-law claims.
See McLeod vy. Jewish Guild for the Blind, 864 F. 3d 154, 158 (2d Cir. 2017) (holding that where
a pro se plaintiffs factual allegations supported claims under “well-known” provisions of state
law, district courts must construe the complaint as asserting claims under those laws, “regardless
of [plaintiff's] failure to check the appropriate blank on a form complaint”).

DISCUSSION

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summonses and complaint be served within

 
90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
the summonses and complaint until the Court reviewed the complaint and ordered that
summonses be issued. The Court therefore extends the time to serve until 90 days after the date
the summonses are issued. If the complaint is not served within that time, Plaintiff should request
an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray
v. Pataki, 378 F. App’x 50, 52 (2d Cir, 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”’).

To allow Plaintiff to effect service on Defendants Beacon City School District; Ron
Mackey, Director of Transportation; and Anna Kiskis, Dispatcher, through the U.S. Marshals
Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and
Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further
instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary
for the Marshals Service to effect service upon these Defendants. !

Plaintiff must notify the Court in writing if Plaintiffs address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

 

| Plaintiff’s second amended complaint (ECF No. 8) is the operative pleading in this case.

 
The Clerk of Court is further instructed to issue summonses, complete the USM-285
forms with the addresses for Beacon City School District; Ron Mackey, Director of
Transportation; and Anna Kiskis, Dispatcher, and deliver all documents necessary to effect
service to the U.S. Marshals Service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: (MWerch 10, 2020 _
White Plains, New York 7 yi

 

ELSON S. ROMAN—
United-Statés District Judge

 
DEFENDANTS AND SERVICE ADDRESSES

Beacon City Schoo! District
10 Education Drive
Beacon, New York 12508

Ron Mackey, Director of Transportation
Beacon City School District

10 Education Drive

Beacon, New York 12508

Anna Kiskis, Dispatcher
Beacon City School District
10 Education Drive ,
Beacon, New York 12508

 
